DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Scheib (US 2015/0085993).

	Regarding claim 15, Scheib discloses a calibration phantom for determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room through which a treatment apparatus is arranged to direct radiation (see phantom assembly 100 in fig. 1 and par. [0037]), the calibration phantom comprising a calibration cube (fig. 1 and par. [0042]) bearing markings on the exterior of the cube selected from a group comprising markings extending along the edges of the cube; markings bisecting the cube (e.g., cross-hair alignment markings 10 in fig. 1; see also par. [0048]); and a cross extending between diagonally opposite corners of the cube.

	Regarding claim 16, Scheib discloses a calibration phantom in accordance with claim 15 wherein the calibration phantom contains an irradiation target operable to be irradiated by a treatment apparatus (inner dosimetric insert 200 in fig. 2, par. [0046]).

Allowable Subject Matter
Claim(s) 1-14 and 17-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest utilizing the generated model of the imaged surface of the calibration phantom to 
Meir (US 2016/0129283) discloses a method of determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room though which a treatment apparatus is arranged to direct radiation (Abstract), the method comprising: locating a calibration phantom with its center located approximately at the isocenter of a treatment room (par. [0051]), wherein in plan-view the surface of the calibration phantom closest to an image capture device is inclined approximately 45° relative to the camera plane of the image capture device (see stereoscopic camera system 10 in fig. 1); obtaining an image of the calibration phantom using the image capture device (par. [0052]); processing an obtained image to generate a model of the imaged surface of the calibration phantom (par. [0059], [0061]).
While methods of determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room though which a treatment apparatus is arranged to direct radiation were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.


Regarding claims 2-14 and 17-20, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884